[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: APPEAL #194 FROM FAMILY SUPPORT MAGISTRATE FILED DECEMBER 20, 1999 BY DEFENDANT DANIEL MEDEIROS
1. The Appeal is sustained.
2. This court finds that the defendant did not have notice of the December 7, 1999 hearing when the temporary order of $165 a week was vacated and the previous order of $246 a week was made permanent effective December 8, 1999. These orders were in connection with Motion #179 for Modification.
3. This matter is returned to the Family Support Magistrate on September 6, 2000 to hold a de novo hearing on whether or not the temporary order of $165 a week should be vacated and the permanent order of $246 be reinstated. This should be a hearing on its merits, not on the issue of notice. All orders shall be retroactive to December 8, 1999 with an accounting of payments to date.
4. The current order of $185 a week shall remain in effect until further order of the Family Support Magistrate.
5. Motion #198 for Modification of Child Support and Application #200 for Contempt filed by the Support Enforcement Officer are also continued CT Page 10932 to the Support Enforcement calendar of September 6, 2000.
  ___________________, J. Kenefick